IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs February 10, 2004

       STATE OF TENNESSEE v. CHRISTOPHER JEROME TAYLOR

                   Direct Appeal from the Circuit Court for Fayette County
                           No. 5146 Jon Kerry Blackwood, Judge



                  No. W2002-01977-CCA-R3-CD - Filed February 25, 2004


A Fayette County jury convicted the Defendant, Christopher Jerome Taylor, of possession of more
than 0.5 grams of cocaine with intent to deliver, possession of more than 0.5 ounces of marijuana
with intent to deliver, and felony possession of a handgun. Following a sentencing hearing, the trial
court imposed concurrent sentences of eighteen years for cocaine possession, three years for
marijuana possession, and three years for felony possession of a handgun. On appeal, the Defendant
contends: (1) that insufficient evidence exists in the record to support his convictions; and (2) that
his sentence is excessive. Finding no reversible error, we affirm the trial court’s judgments.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JOE G. RILEY , and JOHN
EVERETT WILLIAMS, JJ., joined.

Clifford K. McGown, Jr., Waverly, Tennessee (on appeal) and Shana McCoy-Johnson, Somerville,
Tennessee (at trial and of counsel on appeal), for the appellant, Christopher Jerome Taylor.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Thomas E.
Williams, III, Assistant Attorney General; Elizabeth T. Rice, District Attorney General; and Terry
Dycus, Assistant District Attorney General, for the appellee, State of Tennessee.

                                              Opinion
                                              I. Facts

        This case involves a traffic stop by police in Somerville on the night of September 22, 2000,
and the subsequent apprehension of the Defendant, Christopher Jerome Taylor, who fled from the
car carrying a black bag. Police recovered the black bag in a nearby cotton field and discovered that
the bag contained a loaded 9-millimeter Stallings pistol, a set of postage scales, a bundle of
marijuana, a plastic bag of white powder cocaine, and a plastic bag of crack cocaine. The Fayette
County Grand Jury indicted the Defendant for one count of possession of more than 0.5 grams of
cocaine with intent to deliver, one count of possession of more than 0.5 ounces of marijuana with
intent to deliver, and one count of felony possession of a handgun. After a trial, a Fayette County
jury convicted the Defendant of the charged offenses, and the trial court imposed concurrent
sentences of eighteen years for cocaine possession, three years for marijuana possession, and three
years for felony possession of a handgun. The Defendant now appeals.

         The following evidence was presented at the Defendant’s trial. Doug Currey, an officer with
the Somerville Police Department, testified that, on September 22, 2000, the Fayette County
Sheriff’s Department informed the police department that students were having a large party
involving alcohol in a field on the east side of Somerville. Officer Currey stated that, in response
to this tip, he and Officer Terry Eubanks parked their patrol cars on the east side of Somerville in
the median of Highway 64 to monitor traffic at approximately 11:15 p.m. that night. The officer
stated that, after about five minutes, he and Officer Eubanks observed a vehicle traveling westbound
towards Somerville on Highway 64. Officer Currey testified that he activated his radar and
discovered that the vehicle was traveling at forty-eight miles-per-hour in a sixty-five mile-per-hour
speed zone. He stated that he immediately suspected that the driver may be intoxicated because of
the vehicle’s slow speed and the fact that the vehicle was drifting towards the median. The officer
checked the vehicle’s speed again when it got closer to Somerville and discovered that the vehicle
was traveling at forty-one miles-per-hour. Officer Currey stated that the vehicle came within five
feet of hitting his patrol car because it drifted inward toward the median. The officer explained that
he then looked in the rearview mirror and discovered that the vehicle had no licence plate. Officer
Currey stated that he immediately turned his patrol car around and attempted to initiate a traffic stop
by turning on his blue emergency lights. He stated that the vehicle was traveling in the inside lane
and, when he activated the patrol car’s lights, the vehicle started drifting over to the right lane
towards the curb. The officer explained that the vehicle slowly drifted to the curb, and, before it
came to a complete stop, the back passenger door “fl[ew] open” and a man, whom he identified as
the Defendant, ran out of the vehicle toward an adjacent cotton field. Officer Currey stated that he
noticed that the Defendant held a large object in his left hand as he ran toward the field.

        Officer Currey explained that he immediately contacted the police department and informed
them, “I’ve got one bailing on me.” The officer stated that Officer Eubanks, who was behind Officer
Currey’s patrol car, drove his patrol car to a gas station down the road and turned his head lights
towards the cotton field. The officer testified that, after a few minutes, Officer Eubanks and Officer
Glenn Burgess brought the Defendant out of the cotton field and put him in the back of Officer
Currey’s patrol car. Officer Currey stated that Officer Eubanks found $4,636 in cash on the
Defendant and placed the money in an evidence bag at the scene. He stated that Officer Euabanks
and Officer Burgess found a black bag sitting in the cotton field where the Defendant was
apprehended. Officer Currey testified that he opened the black bag and found a loaded 9-millimeter
Stallings pistol, a set of postage scales, a large bundle of marijuana, a large plastic bag of white
powder cocaine, and a large plastic bag of crack cocaine. The officer stated that he delivered the
bags of drugs to the Tennessee Bureau of Investigation (“TBI”) for testing, and the TBI confirmed
that the substances were marijuana and cocaine. Officer Currey stated that another police officer
found a small bundle of marijuana in the back right passenger floorboard of the suspect’s vehicle.
The officer stated that Officer Eubanks and Officer Burgess also found a green-colored pager and


                                                 -2-
a pack of Newport cigarettes next to the black bag in the cotton field.

        Officer Currey testified that the Defendant was read his Miranda rights after the officers
placed him in the back of the patrol car. The officer asked the Defendant whether the drugs found
in the black bag and in the vehicle belonged to him, and the Defendant denied that the drugs were
his. The officer stated that the Defendant then asked the officers whether they found his pager in the
cotton field, and the officers replied affirmatively. Officer Currey testified that he then drove the
Defendant to the police department for further questioning. The officer explained that, once at the
police department, he and the other police officers again read the Defendant his Miranda rights. The
officer stated that, while the police officers were processing the Defendant, he asked if he could have
a cigarette. The officer testified that he asked the Defendant, “what kind do you smoke, and he said,
‘Newport Shorts.’” Officer Currey stated that Officer Eubanks showed the Defendant the pack of
Newport cigarettes he found in the field next to the black bag and asked the Defendant whether the
cigarettes belonged to him, but the Defendant responded by asking for a cigarette. The officer
explained that the Defendant took the pack of Newport cigarettes found in the field and smoked
them. Officer Currey testified that he and Officer Eubanks then started asking the Defendant
questions about the drugs and the gun. The officer explained, “He didn’t want to say a whole lot at
that point, but he did make the statement to us sitting there that he was taking narcotics to somebody
here in Somerville.”

       On cross-examination, Officer Currey testified that, in the arrest report prepared after the
Defendant’s arrest, he did not state that the Defendant was carrying a large package when he “bailed
out” of the car. The State and the Defendant then stipulated that at the time of alleged offense of
felony possession of a handgun, the Defendant had been convicted of a felony that would prohibit
him from carrying a weapon.

        Terry Eubanks, an officer with the Somerville Police Department, confirmed Officer Currey’s
testimony regarding the traffic stop on the night of September 22, 2000, and identified the Defendant
as the man who fled from the vehicle. Officer Eubanks testified that, after the Defendant fled from
the back seat of the car into the cotton field, he drove his patrol car to a nearby convenience store
and parked the patrol car so that the headlights shined through the cotton field. The officer stated
that he then exited his patrol car and began running through the cotton field “to intercept this guy.”
The officer stated that the Defendant stumbled to the ground so he was able to restrain the Defendant
and handcuff him. Officer Eubanks testified that Officer Burgess then arrived in the parking lot of
the convenience store, and Officer Burgess took custody of the Defendant. Officer Eubanks stated
that he read the Defendant his Miranda rights and patted him down for any weapons. The officer
stated that “a large quantity of money was removed from [the Defendant’s] pants, from his pockets.
That money was folded over in a way that is commonly folded in narcotics traffic[king]. . . . It was
folded in one thousand dollar increments.” The officer explained that he and Officer Burgess took
the Defendant to Officer Currey’s patrol car.

       Officer Eubanks testified that he then retraced the Defendant’s flight into the cotton field
from the highway to search for evidence. He explained that, as the Defendant ran through the cotton


                                                 -3-
field, he trampled and parted the stalks of cotton, so the Defendant’s path “was almost a highway.”
The officer stated that he found the black bag lying to the left of the Defendant’s path about halfway
down the path. Officer Eubanks testified that he opened the black bag and found a loaded handgun,
with ammunition in the magazine as well as one in the chamber, “ready to fire.” He stated that he
immediately “cleared the weapon” by removing all the ammunition. The officer explained that he
also found a set of scales, a large quantity of marijuana, a plastic bag full of powder cocaine, and a
plastic bag full of rock cocaine. Officer Eubanks stated that he also found a pager and a pack of
cigarettes next to the black bag in the cotton field. The officer stated that he then took the bag and
the other evidence to Officer Currey and the other officers and then took the Defendant and the
evidence to the police department.

        Officer Eubanks testified that, once they arrived at the police department, the Defendant
asked whether the police officers had found his pager. The officer stated that the Defendant asked
for a cigarette and told the police that he liked to smoke Newport cigarettes, the same brand that
police found next to the black bag. On cross-examination, Officer Eubanks testified that the
Defendant did not struggle once he apprehended him in the field. The officer stated that he did not
have the handgun or the scales tested for fingerprints.

        Glenn Burgess, an officer for the Somerville Police Department, testified that, on the night
of September 22, 2000, he responded to a radio call that stated that officers had made a traffic stop
and a suspect had fled from the vehicle on foot. The officer stated that, as he pulled into the
convenience store near the cotton field, Officer Eubanks was walking back to the convenience store
with the Defendant in custody. Officer Burgess testified that he then took the Defendant into custody
because Officer Eubanks “was a little exhausted after the chase.” He explained that, as he patted the
Defendant down for safety, “there were bulges in the pockets of the pants of the [D]efendant, and
upon pulling the contents out, it was cash money.” Officer Burgess stated that the cash was
packaged in thousand dollar bundles.

       Jeffrey Dreason, a special agent forensic scientist with the TBI, testified that he tested the
drugs found in the black bag at the TBI crime lab. Agent Dreason stated that he determined that the
bundle of green leafy substance found in the black bag was marijuana in the amount of 353.5 grams,
the rock-like substance was “crack” cocaine in the amount of 22 grams, and the white powder
substance was powder cocaine in the amount of 15 grams. Thereafter, the State rested, and the
Defendant did not present any proof.

                                            II. Analysis

       On appeal, the Defendant contends: (1) that insufficient evidence exists in the record to
support his convictions; and (2) that his sentence is excessive.

                                 A. Sufficiency of the Evidence

       The Defendant contends that the evidence presented at trial was insufficient to support his


                                                 -4-
convictions. When an accused challenges the sufficiency of the evidence, an appellate court’s
standard of review is whether, after considering the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324 (1979); State
v. Smith, 24 S.W.3d 274, 278 (Tenn. 2000). This rule applies to findings of guilt based upon direct
evidence, circumstantial evidence, or a combination of both direct and circumstantial evidence.
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.

        The Defendant was convicted of the following offenses: one count of possession of more
than 0.5 grams of cocaine with intent to deliver; one count of possession of more than 0.5 ounces
(14.175 grams) of marijuana with intent to deliver; and one count of felony possession of a handgun.
               1. Possession of Controlled Substances With Intent to Deliver

         Under Tennessee Code Annotated section 39-17-417(a)(4) (1997 & Supp. 2002), “[i]t is an
offense for a defendant to knowingly . . . [p]ossess a controlled substance with intent to manufacture,
deliver or sell such controlled substance.” The evidence was overwhelming that the Defendant
possessed more than 0.5 grams of cocaine with intent to deliver and possessed more than 0.5 ounces
(14.175 grams) of marijuana with intent to deliver. See Tenn. Code Ann. § 39-17-417(c)(1), -(g)(1).
Officer Currey and Officer Eubanks testified that they witnessed the Defendant flee from the back
of the suspicious vehicle and run into a nearby cotton field. Officer Currey stated that the Defendant
was carrying a large object in his left hand as he ran. Officer Currey stated that officers found $4,636
in cash in the Defendant’s pockets at the time of the arrest, and Officer Eubanks and Officer Burgess
testified that the cash found on the Defendant was packaged in $1,000 bundles, which is common
in narcotics trafficking.

        Officer Eubanks stated that, after apprehending the Defendant in the cotton field, he retraced
the Defendant’s path through the field and found a black bag containing a loaded handgun, a bundle
of marijuana, a plastic bag full of powder cocaine, a plastic bag full of “crack” cocaine, and a set of
scales. The officer stated that he also found a pager and a pack of Newport cigarettes next to the
black bag. The Defendant asked the officers whether they found his pager in the field, and he then


                                                  -5-
asked the officers for a cigarette, stating that he preferred Newport cigarettes, the same brand found
next to the black bag. Agent Dreason stated that he determined that the bundle of green leafy
substance found in the black bag was marijuana in the amount of 353.5 grams, the rock-like
substance was “crack” cocaine in the amount of 22 grams, and the white powder substance was
powder cocaine in the amount of 15 grams. Finally, Officer Currey testified that, during the
interrogation, the Defendant “did make the statement to us sitting there that he was taking narcotics
to somebody here in Somerville.” After considering this evidence in the light most favorable to the
prosecution, we conclude that a rational trier of fact could have found the essential elements of the
crimes beyond a reasonable doubt.

                                2. Felony Possession of a Handgun

         A person commits the crime of felony possession of a handgun when the person possesses
a handgun and: “(A) [h]as been convicted of a felony involving the use or attempted use of force,
violence or a deadly weapon; or (B) [h]as been convicted of a felony drug offense.” Tenn. Code
Ann. § 39-17-1307(b)(1)(A), (B) (1997). Therefore, in order for the State to convict the Defendant
of felony possession of a handgun, it had to prove beyond a reasonable doubt that the Defendant
possessed a handgun and had a previous felony conviction involving “the use or attempted use of
force, violence or a deadly weapon” or a previous conviction of a felony drug offense. The
Defendant stipulated that, at the time of the alleged offense of felony possession of a handgun, he
had been convicted of a felony that would prohibit him from carrying a weapon. Officer Currey
testified that the Defendant was carrying a large object in his left hand as he ran into the cotton field.
Officer Eubanks stated that he found a black bag containing a loaded handgun along the Defendant’s
path through the cotton field. This evidence established that the Defendant possessed the handgun
inside the black bag as he ran out of the vehicle and then dropped the bag in the cotton field during
his flight from police. Accordingly, after viewing this evidence in the light most favorable to the
prosecution, we conclude that a rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.

                                            B. Sentencing

         The Defendant next contends that his sentence is excessive. When a defendant challenges
the length and manner of service of a sentence, it is the duty of this court to conduct a de novo
review on the record with a presumption that “the determinations made by the court from which the
appeal is taken are correct.” Tenn. Code Ann. § 40-35-401(d) (2003). This presumption is
“‘conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances.’” State v. Ross, 49 S.W.3d 833, 847
(Tenn. 2001) (quoting State v. Pettus, 986 S.W.2d 540, 543 (Tenn. 1999)); State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991). The presumption does not apply to the legal conclusions reached
by the trial court in sentencing a defendant or to the determinations made by the trial court which are
predicated upon uncontroverted facts. State v. Dean, 76 S.W.3d 352, 377 (Tenn. Crim. App. 2001);
State v. Butler, 900 S.W.2d 305, 311 (Tenn. Crim. App. 1994); State v. Smith, 891 S.W.2d 922, 929
(Tenn. Crim. App. 1994). In conducting a de novo review of a sentence, we must consider: (a) any


                                                   -6-
evidence received at the trial and/or sentencing hearing; (b) the pre-sentence report; (c) the principles
of sentencing; (d) the arguments of counsel relative to sentencing alternatives; (e) the nature and
characteristics of the offense; (f) any mitigating or enhancement factors; (g) any statements made by
the defendant on his or her own behalf; and (h) the defendant’s potential or lack of potential for
rehabilitation or treatment. Tenn. Code Ann. § 400-35-210 (2003); State v. Taylor, 63 S.W.3d 400,
411 (Tenn. Crim. App. 2001). The party challenging a sentence imposed by the trial court has the
burden of establishing that the sentence is erroneous. Tenn. Code Ann. § 40-35-401 (2003),
Sentencing Commission Cmts.

        Tennessee Code Annotated section 40-35-103(1) (2003) states that:

        Sentences involving confinement should be based on the following considerations:
        (A) Confinement is necessary to protect society by restraining a defendant who has
        a long history of criminal conduct;
        (B) Confinement is necessary to avoid depreciating the seriousness of the offense or
        confinement is particularly suited to provide an effective deterrence to others likely
        to commit similar offenses; or
        (C) Measures less restrictive than confinement have frequently or recently been
        applied unsuccessfully to the defendant . . . .

Additionally, “[t]he potential or lack of potential for the rehabilitation or treatment of the defendant
should be considered in determining the sentence alternative or length of a term to be imposed.”
Tenn. Code Ann. § 40-35-103(5). The trial court may consider enhancement and mitigating factors
when determining a defendant’s sentence. See Tenn. Code Ann. §§ 40-35-113, -114 (2003).
Moreover, if a defendant is convicted of more than one criminal offense, the trial court may order
the sentences to run either consecutively or concurrently. Tenn. Code Ann. § 40-35-115(a) (2003).
The trial court may order the sentences to run consecutively if the court finds by a preponderance
of the evidence that certain criteria are met. See Tenn. Code Ann. § 40-35-115(b)(1)-(7). If the
court finds that the criteria in Tennessee Code Annotated section 40-35-115(b) are not met, sentences
shall be ordered to run concurrently. Tenn. Code Ann. § 40-35-115(d).

        In the case under submission, the trial court imposed concurrent Range II sentences of
eighteen years for possession of more than 0.5 grams of cocaine with intent to deliver, three years
for possession of more than 0.5 ounces of marijuana with intent to deliver, and three years for felony
possession of a handgun. The trial court enhanced the sentence for cocaine possession by six years
and enhanced the sentences for marijuana possession and felony possession of a handgun by one year
each. See Tenn. Code Ann. § 40-35-112(b) (2003). The Defendant and the State stipulated that the
only evidence received at the sentencing hearing was the Defendant’s pre-sentence report prepared
by the Tennessee Department of Correction. The Defendant contends that “the trial court erred in
not giving the Defendant’s mitigating factor (the Defendant’s criminal conduct neither caused nor
threatened serious bodily injury) sufficient weight.” However, the Defendant failed to file the
transcript of the sentencing hearing on appeal, so we cannot review the trial court’s findings at the
sentencing hearing regarding what mitigating or enhancement factors the trial court applied.


                                                  -7-
         It is the duty of the Defendant to prepare a record which conveys a fair, accurate and
complete account of what transpired in the trial court with respect to the issues which form the basis
of his appeal. Tenn. R. App. P. 24(b); State v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983); State v.
Gibson, 973 S.W.2d 231, 244 (Tenn. Crim. App. 1997); State v. Hopper, 695 S.W.2d 530, 537
(Tenn. Crim. App. 1985). When the record is incomplete, or does not contain the proceedings
relevant to an issue, this Court is precluded from considering this issue. Gibson, 973 S.W.2d at 244;
Hopper, 695 S.W.2d at 537; State v. Morton, 639 S.W.2d 666, 668 (Tenn. Crim. App. 1982).
Furthermore, this Court must conclusively presume that the ruling of the trial court was correct in
all particulars. Gibson, 973 S.W.2d at 244; State v. Taylor, 669 S.W.2d 694, 699 (Tenn. Crim. App.
1983). Because the Defendant failed to file the sentencing hearing transcript, we must presume that
the ruling of trial court regarding the Defendant’s sentence was correct. Accordingly, we conclude
that the Defendant’s sentence in this case was not excessive.

         We note that, even in the absence of the sentencing hearing transcript, the pre-sentence report
contains ample evidence to support enhancement factors under Tennessee Code Annotated section
40-35-114(2), (9), (10) and (14). First, the Defendant had a previous history of criminal convictions
or criminal behavior in addition to those necessary to establish the appropriate range. Tenn. Code
Ann. § 40-35-114(2). The pre-sentence report indicates that the Defendant had fifteen prior
convictions between 1993 and 2000, including evading arrest, driving with a revoked license,
speeding, felony possession of a handgun, and possession of cocaine. Second, the Defendant had
a previous history of unwillingness to comply with the conditions of a sentence involving release
into the community. Tenn. Code Ann. § 40-35-114(9). The pre-sentence report indicates that the
Defendant had his probation revoked for a felony drug offense in 1994 and revoked again in 1997
and 2001. Third, the Defendant possessed a handgun during the commission of the drug offenses
in this case because Officer Eubanks found a loaded handgun in the black bag. Tenn. Code Ann. §
40-35-114(10). Finally, the Defendant was on parole at the time he committed the offenses in this
case. Tenn. Code Ann. § 40-35-114(14). All of these enhancement factors outweigh the possible
mitigating factor that the Defendant’s criminal conduct neither caused nor threatened serious bodily
injury.

                                           III. Conclusion

        In accordance with the foregoing authorities and reasoning, we conclude that sufficient
evidence exists in the record to support the Defendant’s convictions and the trial court did not err
in sentencing the Defendant. Therefore, we AFFIRM the trial court’s judgments.



                                                        ___________________________________
                                                        ROBERT W. WEDEMEYER, JUDGE




                                                  -8-